
	
		I
		111th CONGRESS
		2d Session
		H. R. 5637
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2010
			Mr. Murphy of
			 Connecticut (for himself, Mr.
			 Jones, Ms. Sutton,
			 Mr. Critz,
			 Mr. Schauer,
			 Mr. Ryan of Ohio,
			 Mr. Lipinski, and
			 Mr. Manzullo) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Federal Property and Administrative Services
		  Act of 1949 and title 10, United States Code, to allow contracting officers to
		  consider information regarding domestic employment before awarding a Federal
		  contract, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Jobs Matter Act of
			 2010.
		2.Consideration and
			 verification of information relating to effect on domestic employment of award
			 of Federal contracts
			(a)Civilian agency
			 contractsSection 303A of the
			 Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253a) is
			 amended by adding at the end the following new subsection:
				
					(f)(1)An executive agency, in
				issuing a solicitation for competitive proposals, shall state in the
				solicitation that the offeror may submit information (in this subsection
				referred to as a jobs impact statement) with its offer related to
				the effects on employment within the United States of the contract if it is
				awarded to the offeror.
						(2)The information that may be included in a
				jobs impact statement may include the following:
							(A)The number of jobs expected to be
				created in the United States, or the number of jobs retained that otherwise
				would be lost, if the contract is awarded to the offeror.
							(B)The number of jobs created or retained
				in the United States by the subcontractors expected to be used by the offeror
				in the performance of the contract.
							(C)A guarantee from the offeror that jobs
				created or retained in the United States will not be moved outside the United
				States after award of the contract.
							(3)The contracting officer may consider
				the information in the jobs impact statement in the evaluation of the offer and
				may request further information from the offeror in order to verify the
				accuracy of any such information submitted.
						(4)The head of each executive agency
				shall submit to Congress an annual report on the frequency of use within the
				agency of jobs impact statements in the evaluation of competitive proposals.
						.
			(b)Defense
			 contractsSection 2305(a) of title 10, United States Code, is
			 amended by adding at the end the following new paragraph:
				
					(6)(A)The head of an agency,
				in issuing a solicitation for competitive proposals, shall state in the
				solicitation that the offeror may submit information (in this paragraph
				referred to as a jobs impact statement) with its offer related to
				the effects on employment within the United States of the contract if it is
				awarded to the offeror.
						(B)The information that may be included
				in a jobs impact statement may include the following:
							(i)The number of jobs expected to be
				created in the United States, or the number of jobs retained that otherwise
				would be lost, if the contract is awarded to the offeror.
							(ii)The number of jobs created or
				retained in the United States by the subcontractors expected to be used by the
				offeror in the performance of the contract.
							(iii)A guarantee from the offeror that jobs
				created or retained in the United States will not be moved outside the United
				States after award of the contract.
							(C)The contracting officer may consider
				the information in the jobs impact statement in the evaluation of the offer and
				may request further information from the offeror in order to verify the
				accuracy of any such information submitted.
						(D)The Secretary of Defense shall submit
				to Congress an annual report on the frequency of use within the Department of
				Defense of jobs impact statements in the evaluation of competitive proposals.
						.
			
